ORDER
Maurice Lang appeals the judgment of the Jackson County Circuit Court denying his motion to modify a judgment of paternity concerning issues of custody, child support and attorney fees, motion for temporary custody and motion and affidavit for contempt and attorney fees. Further, Lang appeals the court’s judgment awarding Lashawna Howard Gill sole physical and legal custody of their child and reducing Father’s parenting time.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).